Citation Nr: 0028508	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  98-17 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney-At-Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) in which service connection for PTSD 
was denied.  

At the May 2000 Videoconference the veteran's attorney 
indicated that the total disability based on individual 
unemployability matter was only for the purpose of effective 
date of filing.  The veteran's attorney agreed that the only 
issue the veteran wished to pursue was service connection for 
PTSD.  


FINDING OF FACT

The veteran has not been shown by credible evidence to suffer 
from PTSD, which can be related to his period of service.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD stems from his exposure to 
stressors during his service in Vietnam between 1966 and 
1967.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In an appeal for 
service connection, the threshold question to be answered is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy at 81.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The evidence is sufficient to decide the case.  The Board 
accordingly finds the duty to assist the veteran, mandated by 
38 U.S.C.A. § 5107, has been satisfied.

a.  Background

The veteran's DD-214 form indicated that his military 
occupational specialty was as a stevedore.  He received the 
National Defense Service Medal, the Vietnam Service Medal 
with a Bronze Star, and the Republic of Vietnam Campaign 
Medal with Device-60.  There was no evidence that he received 
any individual combat badges and there was no indication that 
he was personally engaged in combat with the enemy.

The veteran's service medical records do not show that the 
veteran was seen for, diagnosed with or complained of a 
psychiatric disorder.  His psychiatric condition was normal 
on his January 1968 report of medical examination at 
separation.

VA outpatient treatment records, dated October 1997 to March 
2000, showed that the veteran was seen in the mental health 
clinic, the rader clinic and the social work service group.  
Between January 1998 and April 1998 the diagnosis was 
depression disorder, not otherwise specified.  The 
impressions, in July 1998, were PTSD; pain disorder 
associated with medical and psychological factors (chronic); 
major depression, single episode in remission; generalized 
social phobia; alcohol abuse in remission.  In September and 
October 1998 the diagnoses were depression, not otherwise 
specified and PTSD.  The impressions were PTSD and depressive 
disorder not otherwise specified in January 1999.  In 
February 1999 the diagnosis was PTSD.  The impression was 
PTSD in April, June and December 1999.  

Between January 1998 and May 2000 the veteran submitted 
written statements from his wife, children and friends 
regarding his PTSD symptoms.  In May 2000 [redacted] wrote 
that he was stationed in Vietnam from 1966 to 1967.  He 
indicated that his unit was the 264th Transportation located 
just across from the 561st Transportation.  Mr. [redacted] stated 
that his assignment TDY, which meant that he was all over.  
He wrote the letter to verify the death of 21 people in South 
Vietnam that the veteran witnessed loosing their lives during 
a work detail.  Mr. [redacted] indicated that the ground caved in 
when these people were working and that the veteran's unit 
was responsible for digging the people out and putting them 
in body bags.  

The veteran was seen in the Vet Center from March 1998 to 
April 2000.  He began regular counseling for PTSD in January 
2000.  

At the April 1998 RO hearing the veteran testified that he 
arrived in Vietnam in 1966 and that he was a longshoreman.  
He stated that he unloaded ships in Long Binh and transported 
them from there to Saigon.  The veteran indicated that he 
also had to perform guard duty while the ships were being 
unloaded.  He asserted that he was with the 567th 
Transportation Company and described a fellow soldier jumping 
into a taxi with him who was being followed by the Viet Cong 
with guns.  The veteran testified that a cave in occurred on 
some Vietnamese women and children at the docks, that he had 
to help dig them out and that it was a horrible sight.  He 
also described being shot at by a sniper while walking from 
the bay to wherever he was going.  The shot went between him 
and the other guy he was walking with and they hit the 
ground.  The sniper incident was the one he recalled and 
dreamed of the most.  

The VA examined the veteran in May 1998.  The impressions 
were PTSD, chronic, delayed and dysthymia.  

In January 1999 the United States Armed Services Center for 
Research of Unit Records (USASCRUR) provided information that 
documents combat incidents to include harassing sniper fire 
during the period of November 1966 to October 1967 for the 
71st transportation battalion, the higher headquarters of the 
567th and 561st transportation companies.  The veteran's DA 20 
showed that he was with the 567th and the 561st companies from 
August 1966 to August 1967.  USASCRUR verified that the 567th 
was stationed at Long Binh and was attached to the 71st 
Battalion.  They also verified that on November 1, 1966, 28 
rounds of rifle fire were fired into Saigon resulting in two 
deaths and many wounded.  USASCRUR verified that there was 
sniper fire in January 1967, there were no causalities.  

The veteran was hospitalized from January 1999 to February 
1999.  The principal diagnosis was PTSD.  Depressive 
disorder, not otherwise specified was also listed under Axis 
I.  In March 1999 the medical record discharge instructions 
listed anxiety / depression and PTSD as diagnoses.  

In October 1999 Arkansas Rehabilitation Services General 
Medical Assessment listed PTSD as one of the veteran's 
disabilities.  

A social worker from the Central Arkansas Veteran's 
Healthcare System Mental Health Clinic wrote in, May 2000, 
that the veteran was being treated in the mental health 
clinic and the PTSD Program for posttraumatic stress 
disorder.  

In May 2000 Dr. Freeman indicated that the veteran was being 
seen as an outpatient in the PTSD program.  He listed the 
veteran's latest diagnoses as chronic PTSD and depressive 
disorder, not otherwise specified.  

At the May 2000 Videoconference the veteran testified that 
his military occupational specialty was as a longshoreman 
with the 567th.  He stated that they imported goods from the 
United States and loaded and unloaded the goods.  The veteran 
described witnessing the death of 21 Vietnamese people while 
they were doing work details in his unit.  He reported that 
they were making caves and that the ground gave in and 
crushed the people.  The veteran testified that he helped to 
rescue them.  He stated that on November 1, 1966 there were 
28 rounds of rifle fire that night and that on January 1, 
1967 there was sniper fire.  The veteran reported that he was 
attacked the night before he left Vietnam.  

b.  Analysis

Initially, in order to establish service connection, the 
following three elements must be satisfied: 1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  

It is noted that diagnoses of PTSD have been made in the 
veteran's case.  However, no examiner has shown a specific 
relationship between his current symptoms and any in-service 
stressor.  Given the lack of a nexus between the diagnoses of 
PTSD and any in-service stressors, it is found that the 
veteran has failed to present evidence of a well-grounded 
claim for service connection for PTSD.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. § 
5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459, 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for PTSD is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

